                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


JAMES D. MYERS,

                       Plaintiff,

v.                                                            Case No.: 2:19-cv-2060
                                                              JUDGE GEORGE C. SMITH
                                                              Magistrate Judge Jolson

COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.

                                              ORDER

       This case is before the Court to consider the Report and Recommendation issued by the

Magistrate Judge on December 23, 2019. The Magistrate Judge recommended that Plaintiff’s

Statement of Errors be overruled, the decision of the Commissioner of Social Security be

affirmed, and that judgment be entered in favor of Defendant, the Commissioner of Social

Security. (Doc. 12). This matter is now before the Court on Plaintiff’s Objections to the

Magistrate Judge’s Report and Recommendation. (Doc. 13). The Court will consider the matter

de novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Plaintiff raises two main objections to the Magistrate Judge’s Report and

Recommendation and also urges the Court to review all the arguments set forth in detail in the

Statement of Specific Errors. In the first objection, Plaintiff argues that the ALJ failed to

properly evaluate the opinions of the physical consultative examiners hired by Social Security.

Specifically, Plaintiff asserts that the Magistrate Judge did not explain why Dr. Sethi’s opinions
received lesser weight. Plaintiff argues that upon finding that Dr. Sethi’s opinions were vague,

the ALJ should have contacted Dr. Sethi to obtain further clarification.

       The Court has carefully considered Plaintiff’s arguments, but ultimately agrees with the

Magistrate Judge’s conclusion that the ALJ was not required to give “good reasons” for

discounting the opinion of Dr. Sethi because neither Dr. Sethi nor Dr. Schmitt were treating

sources. See Martin v. Comm’r of Soc. Sec., 658 F. App’x 255, 259 (6th Cir. 2016). Further, it

is clear that the ALJ thoroughly reviewed the record and provided sufficient explanation

regarding the weight given, specifically explaining that the opinions were discounted because

they were inconsistent with both the record and Plaintiff’s reports of daily activities. (Tr. 458–

59).

       In his second objection, Plaintiff argues that the ALJ failed to properly account for the

limitations opined by the state agency psychologists. There is no dispute that the ALJ gave

“great” weight to the opinions of the state agency psychologists, concluding that their opinions

were largely supported by the record. Plaintiff takes issue with the ALJ omitting a specific

functional limitation from the residual functional capacity and failed to explain why that opinion

was excluded.

       The Magistrate Judge noted, and this Court affirms, that the ALJ need not explain every

omitted restriction from a non-treating physician’s opinion. Therefore, for the reasons stated in

the well-reasoned Report and Recommendation, this Court finds that Plaintiff’s objections are

without merit.




                                                -2-
       Based on the aforementioned and the detailed Report and Recommendation, the Court

finds that Plaintiff’s objections have been thoroughly considered and are hereby OVERRULED.

Accordingly, the Report and Recommendation, Document 12, is ADOPTED and AFFIRMED.

       The Clerk shall remove Documents 12 and 13 from the Court’s pending motions list and

enter final judgment in favor of Defendant, the Commissioner of Social Security.

              IT IS SO ORDERED.


                                                    /s/ George C. Smith
                                                    GEORGE C. SMITH, JUDGE
                                                    UNITED STATES DISTRICT COURT




                                              -3-
